CATES, Judge.
This is an appeal from a judgment of conviction of robbery. The jury set Hawthorne’s punishment at the statutory minimum, i. e., ten years in the penitentiary.
We have considered the entire record at every point required under Code 1940, T. 15, § 389, i. e., every ruling of the trial judge adverse to the defendant, the organization of the court (Supreme Court Rule 24), the indictment including the caption (Code 1940, T. 15, §§ 229 and 259, No. 95), its charge, conclusion and endorsements, the judgment entry with arraignment, plea, verdict, allocutus, sentence, and the written charges refused appellant.
From this examination we conclude that the judgment below is due to be
Affirmed.